 140DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDStorerCable TV of Texas,Inc, The Meca Corpora-tion,and Houston Community Cablevision, IncandCommunicationsWorkers of America,AFL-CIO Cases 23-CA-10357 and 23-CA-10391December 30, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSENAND CRACRAFTOn May 14, 1987, Administrative Law JudgeStevenM Charno issued the attached decisionThe Respondent filed exceptions and a supportingbrief, the Charging Party filed a response to theRespondent's exceptions, and the General Counseland the Charging Party filed briefs in support ofthe judge's decisionThereafter, theChargingParty filed a motion to sever and the Respondentfiled a brief in oppositionThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelIn its motion to sever, the Charging Party requests that Case 23-CA-10357, which involves theRespondent's technical refusal to bargain on thegrounds that the Board's certification of the Unionisinvalid,be severed from Case 23-CA-10391,which involves the Respondent's refusal to bargainover a subcontracting decision and an analysis ofthat decision underOtisElevator Co,269 NLRB891 (1984)Regarding the former, the ChargingParty contends that the issues on which the Respondent bases its refusal to bargain were fully liti-gated in the underlying representation proceeding,and the Respondent has offered no newly discovered evidence or special circumstances warrantingrelitigation of this issueThe Charging Party therefore requests severance in order to expedite theprocessing of Case 23-CA-10357, while providingthe Board additional time to consider the morecomplex factual and legal issues raised in Case 23-CA-10391In its opposition to the motion, the Respondentcontends that severance of the cases will constitutea waste of resources The Respondent further con-tends that the Charging Party has presented nogood reasons to justify severance, and has failed todemonstrate that severance will expedite the reliefsoughtHaving duly considered the matter, and becauseitappears that granting severance will result in noprejudice to any of the parties, we grant theCharging Party's motion to sever the cases SeegenerallyAdair Standish Corp,283 NLRB 668, JDatAppendix A (1987)We shall order that Case23-CA-10391 be continued separately before theBoardThe Board has considered the attached judge'sdecision and the record in light of the exceptionsand briefs as they relate to Case 23-CA-10357, andhas decided to adopt the judge's rulings, findings,and conclusionswith respect to Case 23-CA-10357ORDERThe National Labor Relations Board orders thatthe Respondent, Storer Cable TV of Texas, Inc,The Meca Corporation, and Houston CommunityCablevision, Inc,Houston,Texas, its officers,agents, successors, and assigns, shall1Cease and desist from(a)Refusing to bargain with CommunicationsWorkers of America, AFL-CIO as the exclusivebargaining representative of the employees in thebargaining unit(b) In any like or related manner interferingwith, restraining, or coercing employees in the exercise of the rights guaranteed them by Section 7of the Act2Take the following affirmative action necessary to effectuate the policies of the Act(a)On request, bargain with the Union as the exclusive representative of the employees in the following appropriate unit on terms and conditions ofemployment and, if an understanding is reached,embody the understanding in a signed agreementAlldispatchers, technicians,warehousemen,installers, linemen and groundmen converterrepair technician and field service coordinators employed at the Employers six facilitieslocated in the Houston, Texas metropolitanarea (Bisbee Street, Airport Boulevard, LawrenceRoad, FM 1765, Munson Road, andMayard Road), but excluding all other em-ployees, customer service representatives, cus-tomer sales representatives, local originationsoperator, receptionist, draftsperson (drafter),office clericals, guards, watchmen and supervisors as defined in the Act(b)Post at each of its facilities in Houston,Texas, copies of the attached notice marked 'Appendix I Copies of the notice, on forms providedby the Regional Director for Region 16, afterbeing signed by the Respondent's authorized repre-sentative, shall be posted by the Respondent imme-'If this Order is enforced by a judgment of a United States court ofappeals the words in the notice reading Posted by Order of the NationalLabor Relations Board shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board292 NLRB No 29 STORERCABLE TV OF TEXASdiately upon receipt and maintained for 60 consecutivedays in conspicuous places including allplaces where notices to employees are customarilypostedReasonable steps shall be taken by the Re-spondent to ensure that the notices are not altered,defaced,or covered by any other material(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply 2IT IS FURTHER ORDERED that Case 23-CA-10357issevered from Case23-CA-10391, and that theissues raised with respect to Case 23-CA-10391 arecontinued before the Board2 The judge included in his recommended Order a visitatorial clauseIn the circumstances of this case we find it unnecessary to include such aclause at this timeSeeCherokeeMarine Terminal287NLRB 1080(1988)APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthatwe violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT refuse to bargain with Communi-cationsWorkers of America, AFL-CIO as the ex-clusive representative of the employees in the bargaining unitWE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 ofthe ActWE WILL, on request, bargain with the Unionand put in writing and sign any agreement reachedon terms and conditions of employment for ouremployees in the following bargaining unitAlldispatchers, technicians,warehousemen,installers, linemen and groundmen, converterrepair technician, and field service coordina-tors employed at the Employer's six facilitieslocated in the Houston, Texas metropolitanarea (Bisbee Street, Airport Boulevard, Law-renceRoad, FM 1765, Munson Road, andMayard Road), but excluding all other em-ployees, customer service representatives, cus-tomer sales representatives, local originationsoperator, receptionist, draftsperson (drafter),141office clericals, guards, watchmen and supervisors as defined in the ActSTORER CABLE TV OF TEXAS, INC,THEMECACORPORATION,ANDHOUSTON COMMUNITY CABLEVISION,INCRobert G Levy II Esqfor the General CounselNancy NoallandMichael T McMenamin Esqs (WalterHaverfield Buescher & Chockley),of Cleveland Ohio,for the RespondentSharon Groth Esq (Fickman Van Os Waterman Dean &Moore)of Austin, Texas, for the Charging PartyDECISIONSTEVEN M CHARNO Administrative Law Judge Inresponse to a charge timely filed by the CommunicationsWorkers of America AFL-CIO (Union), a complaintwas issued on 15 May 1986, alleging that Storer CableTV of Texas, Inc The Meca Corporation and HoustonCommunity Cablevision Inc (Respondent) violated Section 8(a)(1) and (5) of the National Labor Relations Act,by refusing to bargain with the Union concerning theunilateral decision to lay off five unit employees the offects of that decision, and the terms and conditions ofemployment of bargaining unit employees Respondent sanswer denied the commission of any unfair labor practice and asserted that the Board's certification of theUnion in a prior representation proceeding was invaliddue to an allegedly inappropriate definition of the relevant bargaining unitA hearing was held before me in Houston Texas on18November 1986 t At the hearing it was stipulatedthat the unit employees named in the complaint were terminated rather than laid off and the complaint andanswer were accordingly amended Briefs were filed bythe General Counsel Union, and Respondent under extended due date of 5 January 1987 2FINDINGS OF FACTIJURISDICTIONRespondent is a single employer engaged in providingcable television service to residential subscribers in themetropolitan area of HoustonTexasDuring the 12months preceding issuance of the complaint Respondentin the conduct of its business in Texas purchased and received goods valued in excess of $50,000 from pointsoutside the State and derived gross revenues in excess of$100,000 It is admitted, and I find, that Respondent is anemployer engaged in commerce within the meaning ofthe Act'Certain errors in the transcript have been noted and corrected2General Counsels motion that the parties posthearing briefs be madepart of the record will be granted Accordingly Memorandum of GeneralCounsel to the Administrative Law Judge is identified as G C Exh 5Petitioners Postheanng Brief as C P Exh I and Respondent s Brief tothe Administrative Law Judge as R Exh 5 142DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe Union is stipulated to be and I find is, a labor organizationwithin themeaningof the Act11ALLEGED UNFAIR LABOR PRACTICESA Certification and the Request to BargainOn 18 November 1985, the Union filed a representation petition, which initiated Case 23-RC-5286 A hearing on the petition was held on 11 and 12 December On30 December, the Regional Director issued a Decisionand Direction of Election, which found the followingunit to be appropriateAll dispatchers, technicianswarehousemen, installers, linemen and groundmen, converter repairtechnician and field service coordinators employedat the Employers six facilities located in the Houston Texas metropolitanarea(Bisbee Street, AirportBoulevard,Lawrence Road, FM 1765, MunsonRoad and Mayard Road), but excluding all otheremployees, customer service representatives, customer sales representatives, local originations operator, receptionist, draftsperson (drafter), office clericals,guards,watchmen and supervisors as definedin the ActIn an election held on 30 January 1986, a majority of Respondent s employees in the designated unit voted to berepresented by the Union The following day, the Boardrejected Respondents request to review the Regional Director s 30 December decision On 6 February Respondent filed objections to the election By supplemental decision of 18 March the Regional Director overruled Respondent s objections and certified the Union as the collectivebargaining representative of Respondents employees in the designated unitOn 31 March 1986 the Union wrote Respondent requesting bargaining By letter of 7 April Respondent declined to bargain asserting invalidity of the Board s certification based on an allegedly inappropriate bargainingunit and on the Boards failure either to set aside theelection or to hold a hearing on Respondents objectionsThe letter statedAccordingly, we have no choice butto decline to bargain with you until the NLRB in Washington and/or the US Court of Appeals has ruled on thevalidity of objectionsOn 16 June 1986 the Board denied Respondents request for review of the Regional Director's SupplementalDecisionB The DischargesAt all times relevant, Respondents operations in theHouston region were divided into three separately managed and budgeted operating areas Northwest Harris,South Houston and the Bay Area Among the functionsperformed by Respondent's installers in the Houstonregionwere the installation and reconnection of cableservice to residential dwelling units In mid 1984, 85 to90 percent of the installation work in each of the threeoperating areas was done by outside contractors and theremainder, by Respondents service personnel, includinginstallersAt that time, NorthwestHarris had no employees with the title installerwhile South Houston andthe Bay Area each had five to sixBeginningin 1985, Respondent increased the numberof employees called installers in the Bay Area from 6 to14,with the stated intention of performing all installationand reconnection work in house This intention wasclearly abandoned no later than the beginning of 1986,since only 8 of the 14 installers in the Bay Area at thattime were performing any duties relating to the installation or reconnection of service to residential dwellingunits 3 Throughout 1985 and the first 3 months of 1986,installers in the Bay Area handled between 10 and 50percent of the installation and reconnection work in thatarea,the remainder was done by an outside contractorIn January 1986, Respondents regional vice president,William Langendorf, decided to initiate a new marketingprogram in the Bay Area in April of that year, the intervening 3 months being required to hire andtrain salespersonnelPurportedly concerned over the increasedvolume of installation work the new marketing effortwould generate,4 Langendorf immediately asked Respondent s vice president for engineering, Ricky Luke, toprepare a study as soon as possible concerning the abilityof the Bay Area's installers to handle the new workLangendorf never checked on the status of Luke s work,and Luke ultimately reported back around the beginningof April 5A summary of Luke s study was placed in evidence,but no underlying documentation was made available Inpreparing the study Luke first selected the month ofFebruary 1986 as a test period and determined the installation and restart activity that was done by our inhouse personnel during that month, which amounted to354 jobs Although eight Bay Area installers did some installation or reconnection work during February, Lukeconfined his study to five specific individuals His choicewas admittedly based solely on the criterion that thesefive employees would be terminated if the installer jobtitlewas eliminated 6 Luke then purported to derive anin house cost of installation based on an attribution oflabor, operating and capital costs to the five employeeswhich he compared with a figure alleged to be the costof having the 354 jobs done by an outside contractorThe study is seriously flawed in a number of crucialrespectsFirst the labor costs that Luke attributed to thefive employees are directly controverted by Respondent s salary histories for those employees 7 Second, noaRespondent s vice president of engineering so testified concerning thepenod from January through March 1986* Langendorf testified that the Bay Area had 200 to 400 installationsper month before the sales effort and that the campaign was expected toraise this figure to between 800 and 1200 installations per month Luketestified that the Bay Areas average of 1100 installations per month increased to 1200 as a result of the marketing campaignSGiven Luke s admission that he initially surveyed all the Bay Area sinstallationwork during the first 3 months of the year for his study hecould not have begun the study before the end of March6How Luke could have formulated an initial selection criterion basedon the outcome of his study was unexplained and appears inexplicableunless the study s outcome was a foregone conclusion°The study employs an average monthly cost per employee for laborand associated benefits of $1333 31Using one twelfth of the employeesContinued STORER CABLE TV OF TEXASattempt was made to relate or compare the number ofhours required to perform the 354 installation jobs withthe number of hours worked by the five installersIndeed, if one uses Lukes estimatesof how long each ofthe jobs should have taken 8 all 354 jobs could have beenfinished in 158 man hours and could therefore have beenaccomplished by a single installer, rather than five 9Third, the study posits significant capital savings thatare not substantiated in or otherwise supported by therecordLuke correctlyassertsthat the termination offive installerswill allow Respondent to utilize the discharged installers' trucks and equipment at other pointswithin its systemHe then assumes that the value ofrepositioning this capital equipment may appropriately bemeasured by the equipments undepreciated replacementcost new An accurate valuation could have been obtained by using the value of the equipment reflected inRespondents books of account or by using a value thattook into account the age and future useful life of theequipment in questionUnder any theory of valuationhowever, the number of dollars saved by repositioningcapital equipment would obviously be reduced if fewerthan five installers were dischargedThe final flaw in the study involves calculation of thecost of having an outside contractor perform the 354jobsLuke admittedly used cost figures that were between $1 and $4 per job lower than the actual charges ofRespondent s contractor during February 1968 10 Giventhe study s conceptual and methodological defects aswell as the absence of any evidentiary support for itsconclusions, I find it to be without probative valueAfter receiving the study, Langendorf purportedly decided to eliminate the position of installer in the BayArea and to subcontract all the area's installation and reconnection work to an outside contractor for the followmg reasons the anticipated increase in installation workin the Bay Area resulting from the new marketing effort,the need to achieve sufficient flexibility to accommodatepeaks and valleys in the demand for installations, thedesire to cut operating costs, including labor costs theneed to reposition capital i i and a desire to conform theactual annual salaries as reflected in Respondents records one derives anaverage monthly cost per employee of $1248 for labor and benefits Thisdiscrepancy is troubling in view of Langendorfs testimony that Respondent s employees work 8 hours a day 5 days a week with no overtimefi These appear as Luke s annotations on R Exh 49 Even if one assumes an ample increase-say 50 percent-in thenumber of hours necessary to do the jobs in order to allow for traveltime(an assumptionby nomeans requiredby R Exh 4) the total laborand benefit cost for the in house performance of all the work in the studywould be $1872 rather than Luke s figure of $6666 5310 Also troubling is Luke s testimony that Respondent paid its outsidecontractor only $1500 a month for installations and reconnections in theBay Area after installers were eliminated If as Luke also testified$2759 50 represents the outside contractors charges for doing 10 percentof the installation and reconnection work in the Bay Area during February 1986 the total monthly cost for such work should approximate$27 000 The latter figure is supported by Respondent s purchase orderswhich budget aminimumof $10500 monthly for reconnections by theoutside contractor The monthly amount Respondent budgets for installstionsby the contractor is not of recordi i This reason was given in response to a leading question posed byRespondent s counsel143Bay Area s practices to those of Northwest Harris andSouthHouston,where installation and reconnectionwork was allegedly no longer performed in house As aresult of increased subcontracting of installation work inthe Bay Area Respondents payments to its outside contractor increased from $182 000 in 1985 to a projected$196,000 in 1986Langendorfs decision directly resulted in the assignment of a new job title to or the termination of each ofthe installers in the Bay AreaWithout notification to orbargainingwith the Union, Respondent discharged thefollowing installers on 17 April 1986 Stephen H Spears,John T Rose, Tomas Rios, M J Butler Jr and DavidM Boudreaux Jr It was stipulated that the Union neverrequested bargaining concerning the effects of Respondent's decision to terminate the five employees and thatRespondent never bargained with the Union concerningthose effectsAt the time of the discharge and in June 1986, Respondent employed nine installers in the South HoustonareaBetween 20 September and 22 October 1986, theservice employees in South Houston installed cable service in over 600 residential dwelling units 12C DiscussionRespondent contends that its 7 April 1986 and laterfailures to bargain with the Union were not unlawful because the Board s certification of the Union was invalidThis matter was fully litigated in Case 23-RC-5286 and,absent any showing of special circumstances or newlydiscovered evidence Respondents contention cannot berelitigated in this proceeding SeePittsburgh Plate GlassCo v NLRB,313 U S 146, 162 (1941), Sections 102 67(f)and 102 69(c) of the Rules and Regulations of the NationalLabor Relations Board Accordingly, this defense isrejected, and I find that Respondents 7 April refusal tobargain with the Union was an unfair labor practice violative of Section 8(a)(5) of the ActRespondent also argues that its decision to terminatefive employees on 17 April 1986 was a `decision concerning the commitment of investment capital and thebasic scope of the enterpriseand was therefore not amandatory subject of bargaining within the holding ofOtisElevatorCo269NLRB 891 (1984) The recorddoes not support this argument in a number of respectsFirst it is clear that Respondents purported decisionto subcontract all installation work and discharge five installerswas not made for the reasons advanced by Respondent switnessesLangendorf's asserted need forflexibility to handle varying levels of demand for installation service including any increase occasioned by a newmarketing effort is spurious Because Respondent's inhouse service personnel in the Bay Area never handledmore than 50% of availableinstallationwork and the remainder was always given to an outside contractor, there12 The more than 600 overheadinstallationsset forth in R Exh 4 forthisperiodwere clearlydistinguishedby Luke s lengthyexplanation fromthe type of service required for multipledwelling unitsAccordingly Ireject Langendorfs testimony that 100 percentof the installations in thethreeHouston operating areas were madeby an outside contractor afterJune 1986 144DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwas no possibility of Respondent either being unable tomeet peaks in demand or of its in house personnel remaining idle during valleys in demand Since Respondentnever entertained the idea of altogether eliminating thesubcontracting of installation in the Bay Area,13 onemust conclude that Respondent already enjoyed complete flexibility with respect to the demand for installationsMaintenance of this flexibility did not require thetermination of five employeesSimilarly,Langendorf's assertions that his decision toterminate employees would result in significant operatingand capital savings are wholly unsupported, and at leastpartially contradicted, by the record Finally, Langendorf's supposititious assertion of a desire to establish auniform installation policy throughout the three Houstonareasis gainsaid by the fact that the South Houston areadid not cease to employ installers or cease to perform installationswith its own personnel after 17 April 1986Indeed, this fact raises a serious question whether Respondent actually decided to eliminate the in house performance of installation work 14Also persuasive of the pretextual nature of Respondent s rationale are the indications in the record that Langendorf's decision was made before he received Luke sstudy If any possibility had actually existed of hiringtraining,and equipping additional installers to beginwork at the time the new marketing effort began in April1986, itwould have been prudent for Langendorf tohave been anxious about the progress of Luke s studyand for Luke to have begun the study before the beginningof April Neither occurred Even stronger evidenceof the fact that decision preceded rationale is Luke s admission that he began his study with the assumption thatfive named installers would be terminatedFor the foregoing reasons I find that Respondents decision,which resulted in the termination of five employees on 17 April 1986 was not made for any legitimatebusiness reason that might cause that decision to fallwithin the holding ofOtis Elevator CosupraAccordingly, I find that Respondents failures to give notice toor bargain with the Union concerning that decision areunfair labor practices in violation of Section 8(a)(5) ofthe ActThe final issue in this case is raised by Respondent sargument that it had no legal obligation to engage in bargainingover the affects of its decision since such bargaining was never requested by the Union By letter of 7April 1986 Respondent stated that it would not bargainwith the Union while certification litigation was pendingFor the Union again to request bargaining only 10 days13 In response to a question from the Bench Luke testified that theportion of his study that purportedly focused on increasing the number ofBay Area installers was based on the assumption that some installationswould continue to be performed by an outside contractor14 In this context it is troubling that Respondent allegedly increased itssubcontracting in the Bay Area by at least 100 percent while experiencmg an increase in billing from its subcontractor of less than 8 percentUsing the assumption in Respondents study that 10 percent of the BayArea s installation work could be done by a subcontractor for $2757 Respondent should have experienced a monthly increase in subcontractingcosts for the last 7 months of 1986 (during whichin house installationshad allegedly been abandoned) of $13 785 or 90 89 percent over its average monthly costs in 1985laterwould have been a totally futile gestureSeeLaurenMfgCo, 270 NLRB 1307, 1309 (1984) TheUnion s failure to make a second request under the circumstances of this case did not release Respondent fromits legal obligation to engage in bargaining I thereforefind that Respondents failure to bargain over the effectsof its decision to terminate five employees is an unfairlabor practice violative of Section 8(a)(5) of the ActCONCLUSIONS OF LAW1Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act2The Union is a labor organization within the meaning of Section 2(5) of the Act3All dispatchers, technicians, warehousemen installers linemen and groundmen converter repair technician,and field service coordinators employed at Respondent ssix facilities located in the Houston Texas metropolitanarea (Bisbee StreetAirport Boulevard, Lawrence Road,FM 1765, Munson Road and Mayard Road), but excluding all other employees, customer service representatives,customer sales representatives, local originations operator, receptionist, draftsperson (drafter)office clericals,guardswatchmen and supervisors as defined in the Actconstitute a unit appropriate for the purpose of collectivebargainingwithin the meaning of Section 9(b) of theAct4 The Union is now and all times material has beenthe exclusive representative for the purpose of collectivebargaining of the employees in the aforesaid unit withinthe meaning of Section 9(a) of the Act5By refusing on 7 April 1986 to bargain with theUnion as the exclusive collective bargaining representative of employees in the aforesaid unit Respondent hasengaged and is engaging in an unfair labor practice inviolation of Section 8(a)(1) and (5) of the Act6 By failing and refusing to give notice to and bargainwith the Union concerning the termination of five employees on 17 April 1986 Respondent has engaged and isengaging in unfair labor practices in violation of Section8(a)(1) and (5) of the Act7By failing to bargain with the Union concerning theeffects of a decision to terminate five employees on 17April 1986 Respondent has engaged and is engaging inan unfair labor practice in violation of Section 8(a)(1)and (5) of the Act8The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the ActREMEDYInasmuch as Respondent has engaged in unfair laborpractices I shall order it to cease such practices and totake affirmative action designed to effectuate the purposes of the Act In order to remedy its unlawful refusaland failure to bargain Respondent shall be ordered tobargain with the Union To ensure that the unit employees are accorded the services of their selected agent forthe period provided by law the initial period of the certification shall be construed to begin on the date the Respondent begins to bargain in good faith with the UnionSeeGreatWestern Produce,282 NLRB 17 (1986)Mar STORER CABLETV OF TEXAS145Jac Poultry Co136 NLRB 785 (1962) In addition Respondent shall be required to make whole those employees it unlawfully terminated by paying them their normalwages from the date of their termination until the earliestof the following conditions is met (1) Respondent andthe Union reach an agreement, (2) a bona fide impasse isreached through good faith bargaining, (3) the Unionfails to request bargaining within five days of receipt ofRespondents notice of its desire to bargain or (4) theUnion fails to bargain in good faith SeeGulf StatesMfrs,261 NLRB 852,853 (1982)Backpay shall be calculated in accordance with the formula set forth inF W Woolworth Co90 NLRB 289 (1950) with interestthereon computed in the manner set forth inFlorida SteelCorp,231 NLRB 615(1977) 15[Recommended Order omitted from publication ]15 See generallyIsis Plumbing Co138 NLRB 716 (1962)